PER CURIAM.
John James Magri, IV, appeals a final judgment of dissolution of marriage arguing that the trial court erred in making an unequal distribution of marital assets to his former wife, Deborah Brennan Magri, appellee. As a general rule,-under section 61.075(1), Florida Statutes (2002), marital assets should be distributed equally. Nevertheless, “[t]he trial court may make an unequal distribution of assets, provided the court supplies a specific finding of fact to justify its unequal distribution.” Guida v. Guida, 870 So.2d 222, 224 (Fla. 2d DCA 2004); see also Krafchuk v. Krafchuk, 804 So.2d 376, 380 (Fla. 4th DCA 2001)(“[T]here can be unequal distribution if justifications for disparity exist.”). *1053Here, the trial court made more than adequate findings to support the unequal distribution, including the distribution of the former wife’s vested and unvested stock options, and the findings are supported by competent substantial evidence in the record. Accordingly, we affirm all issues raised on appeal.
AFFIRMED.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.